Title: From George Washington to Major General William Heath, 4 July 1777
From: Washington, George
To: Heath, William

 

Dr Sir
Head Qrs Morristown July 4th 1777.

Your favor of the 16th Ulto only came to hand Two days ago. The arrivals which you mention and the capture of the Brig. by Commodore Manly are fortunate circumstances. The Cargoes are valuable & such as we wanted.
In respect to General Spencers claim of pay on the footing of a separate command, It is what I do not conceive myself authorized to allow. I know of but One separate command in the Army, distinct in a great measure from that which I hold, which is that in the Northern department, particularly defined by Congress. With the same propriety every Majr Genl detached in any degree from the main body of the Army may exhibit similar claims. Genl Putnam might ask it for the Time he was posted at Princetown & now while he is at Peeks Kill. Genl Mifflin while he was at Philadelphia—You for the Time you remain at Boston &c. &c.—In a word, my authority does not extend to an allowance of it, and if Genl Spencer thinks himself entitled to it, he must refer the matter to Congress for their determination. As to the pay of the other Officers which he mentions, his situation might make ’em necessary and therefore, their claims I should suppose are to be allowed; But I must observe, that a Deputy Adjutant Genl appointed just upon the spur of the occasion, cannot receive pay longer than the cause exists which made the Appointment necessary.
Genl Howe evacuated Amboy on Sunday last. His next movement remains to be known. from present appearance Hudsons River seems to be the Object of his attention. Our situation is rather delicate and embarrassing. Were we to proceed with our Whole force to Peeks Kill leaving him on Staten Island, he might turn about, supposing his present Object to be what I have suggested, & push to Philadelphia. On the other hand, had Our force continued at their late post till their designs became manifest, Peeks Kill might be subjected to too much risk. Thus circumstanced, I have drawn the whole Army from Bound Brook—the main body to remain here as the most convenient post, till we know more of his intentions—Generl Sullivans division is to advance, as far as Pumpton, and General Parsons & Varnum with their Brigades marched on Wednesday morning to reinforce Genl Putnam. I am Dr Sir Yr Most Obedt servant

Go: Washington

